 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8                              WESTERN DISTRICT OF WASHINGTON
                                       TACOMA DIVISION
 9

10    CHERYLANN SUNDHOLM,                                       3:18-CV-05710-RSM
        Plaintiff,
11
      vs.
12
      COMMISSIONER OF SOCIAL SECURITY,                          ORDER
13      Defendant.

14

15
            It is hereby ORDERED that attorney fees in the amount of $1,128.96 shall be awarded to
16
     Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be
17
     paid to Plaintiff’s attorney, dependent upon verification that Plaintiff has no debt which qualifies
18
     for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in
19
     Astrue v. Ratliff, 130 S.Ct. 2521 (2010). Attorney fees are paid pursuant to 28 U.S.C. §1920.
20
            If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney and
21
     mailed to Plaintiff’s attorney’s office as follows: Kevin Kerr, P.O. Box 14490, Portland, OR
22
     97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the debt

     shall be made to Plaintiff and mailed to Plaintiff's attorney's office at the address stated above.
 1          DATED this 24 day of July 2019.

 2

 3                                            A
                                              RICARDO S. MARTINEZ
 4                                            CHIEF UNITED STATES DISTRICT JUDGE

 5

 6

 7

 8

 9
     Presented by:
10
     s/ Kevin Kerr
11   KEVIN KERR, WSB #47715
     Schneider Kerr & Robichaux
12   PO Box 14490
     Portland, OR 97293
13   (503) 255-9092
     kevinkerr@schneiderlaw.com
14

15

16

17

18

19

20

21

22
